DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment of claim 15 filed on November 05, 2020. The 35 U.S.C. § 112 rejections in the previous Office Action filed on August 06, 2020 are hereby withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11, 13-15, 20, 25-28, and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 10-11, 13-15, 20, 22-28, and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first solder bump" in lines 14 and 16; recites “at least two of the die pads” in lines 15-16; recites “the contact pad” in line 16.  There is “each of the plurality of first solder bumps is in direct contact with one of the plurality of contact pads of the circuit board and at least two of the first type of the plurality of die pads, a contact angle between the each of the plurality of first solder bumps and the one of the plurality of contact pads is greater than a contact angle between each of the plurality of second solder bumps and another contact pad of the plurality of contact pads.”
Claim 30 recites the limitation "the first solder bump" in line 1; recites “the second solder bump” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the first solder bump" in line 1 is interpreted as “the each of the plurality of first solder bumps;” and “the second solder bump” in line 2 is interpreted as “the each of the plurality of second solder bumps.”

Claim 10 recites the limitation "the second solder bump” in line 17 and “the first solder bump" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 also recites in lines 17-18 that “a contact angle between the second solder bump and the second type die pad is greater than a contact angle between the first solder bump and the first type die pad.” However, according to FIG. 3, a contact contact pad is greater than a contact angle between the first solder bump and the first type contact pad. Therefore, the claim scope is not clear and claim 10 is rejected. Claims 11, 13-14, 31, and 33 are rejected as they depend upon claim 10. For the purpose of examination, “a contact angle between the second solder bump and the second type die pad is greater than a contact angle between the first solder bump and the first type die pad” in lines 17-18 is interpreted as “a contact angle between the each of the plurality of second solder bumps and the second type contact pad of the plurality of contact pads is greater than a contact angle between the each of the plurality of first solder bumps and the first type contact pad of the plurality of contact pads.”
Claim 13 recites “at least two adjacent second type die pads” in line 2. However, claim 10, upon which claim 13 depends upon, already recites “at least two adjacent second type die pads.” Therefore, the claim scope is not clear. For the purpose of examination, “at least two adjacent second type die pads” in line 2 is interpreted as “the at least two adjacent second type die pads.”

Claim 15 recites the limitation "the first solder bump” in line 20 and “the second solder bump" in line 21.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 also recites in lines 20-22 that “a contact angle between the first solder bump and the first type die pad is greater than a contact angle between the second solder bump and the second type die pad.” However, according to FIG. 3, a contact angle between the first solder bump and the first type contact pad is greater than a contact angle between the second solder bump and the second type contact pad. a contact angle between the each of the plurality of first solder bumps and the first type contact pad of the plurality of contact pads is greater than a contact angle between the each of the plurality of second solder bumps and the second type contact pad of the plurality of contact pads.”

Allowable Subject Matter
Claims 1-2, 4, 10-11, 13-15, 20, 22-28, and 30-33 would be allowable if rewritten or amended to overcome all the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note: please see the above 112(a) and 112(b) rejections for the details of Examiner’s interpretation for the purpose of examination.  

The following is an examiner’s statement of reasons for allowance with Examiner’s interpretation underlined for the purpose of examination:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including each of the plurality of first solder bumps is in direct contact with one of the plurality of contact pads of the circuit board and at least two of the first type of the plurality of die pads, a contact angle between the each of the plurality of first solder bumps and the one of the plurality of contact pad is greater than a contact angle each of the plurality of second solder bumps and another contact pad of the plurality of contact pads.

The prior art of record neither anticipates nor renders obvious all limitations of base claim 10 including a plurality of first solder bumps, wherein each of the plurality of first solder bumps connects a first type die pad of the plurality of die pads with a first type contact pad of the plurality of contact pads; and a plurality of second solder bumps, wherein each of the plurality of second solder bumps is in direct contact with at least two second type die pads of the plurality of die pads and a second type contact pad of the plurality of contact pads, each of the second type die pads has a back surface coplanar with the first mounting surface, wherein a contact angle between the each of the plurality of second solder bumps and the second type contact pad of the plurality of contact pads is greater than a contact angle between the each of the plurality of first solder bumps and the first type contact pad of the plurality of contact pads.

The prior art of record neither anticipates nor renders obvious all limitations of base claim 15 including each of the first type die pads has a back surface coplanar with the first mounting surface; a plurality of first solder bumps, wherein each of the plurality of first solder bumps in direct contact with at least two first type die pads and a first type contact pad of the plurality of contact pads; and a plurality of second solder bumps, wherein each of the plurality of second solder bumps is in direct contact with a second type die pad of the plurality of die pads and a second type contact pad of the plurality of contact pads, each of the second type die pads has a back surface coplanar with the each of the plurality of first solder bumps and the first type contact pad of the plurality of contact pads is greater than a contact angle between the each of the plurality of second solder bumps and the second type contact pad of the plurality of contact pads.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892